In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00172-CR
                           ____________________

                    GREGORY JOHN GEORGE, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________            ______________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 08-03474
________________________________________________________            _____________

                                     ORDER

      Gregory John George pleaded guilty under a plea agreement to aggravated

assault. The trial court deferred adjudication of guilt and placed him on

unadjudicated community supervision for ten years. After the State filed a motion

to revoke, the trial court found George violated terms of the community

supervision, adjudicated his guilt, and sentenced him to twenty years in prison.




                                         1
      George’s appellate counsel filed a brief stating his opinion that there are no

arguable points of error. See Anders v. California, 386 U.S. 738 (1967); High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978). This Court granted an extension of

time for appellant to file a pro se response. We received no response from

appellant.

      The Court of Criminal Appeals has explained that an appellate court may

determine in an Anders case either (1) “that the appeal is wholly frivolous and

issue an opinion explaining that it has reviewed the record and finds no reversible

error”; or (2) “that arguable grounds for appeal exist and remand the cause to the

trial court so that new counsel may be appointed to brief the issues.” Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).

      We have reviewed the clerk’s record, the reporter’s record, and the Anders

brief. Based on that review, we conclude that, in view of Chapter 46B of the Code

of Criminal Procedure, arguable grounds for appeal exist regarding the competency

of George to stand trial. See Tex. Code Crim. Proc. Ann. arts. 46B.002, 46B.003

(West 2006), art. 46B.004 (West Supp. 2013), art. 46B.005 (West 2006); see also

Turner v. State, No. AP-76,580, 2013 Tex. Crim. App. LEXIS 1592 (Tex. Crim.

App. Oct. 30, 2013).




                                         2
      We grant appellate counsel permission to withdraw as counsel of record,

abate the appeal, and remand the cause to the trial court for appointment of new

counsel to re-brief the appeal and raise any arguable issues, including the

competency-to-stand-trial issue. See Bledsoe, 178 S.W.3d at 826-27; Stafford v.

State, 813 S.W.2d 503, 510-11 (Tex. Crim. App. 1991). Upon remand, the trial

court shall direct the new counsel to file appellant’s brief within thirty days after

the appointment. The trial court shall furnish the name, address, telephone number,

and state bar number of new counsel to the Clerk of this Court immediately after

the appointment is ordered.

      ORDER ENTERED February 6, 2014.

                                                          PER CURIAM


Before McKeithen, C.J., Horton and Johnson, JJ.




                                         3